Franklin App. No. 99AP-1177. This cause is pending before the court as a discretionary appeal and cross-appeal and claimed appeal of right. On November 29, 2000, appellee/cross-appellant filed a memorandum in response and in support of cross-appeal that was due, pursuant to S.Ct.Prac.R. III(4)(A), no later than November 27, 2000. Whereas S.CtPrac.R. XIV(1)(C) prohibits untimely filings,
IT IS ORDERED by the court, sua sponte, that appellee/cross-appellant’s memorandum in response and in support of cross-appeal be, and hereby is, stricken.
Whereas appellee/cross-appellant has not filed a memorandum in response and in support of cross-appeal within the time for perfecting his cross-appeal,
IT IS ORDERED by the court, sua sponte, that the cross-appeal be, and hereby is, dismissed.